Order filed February 6, 2012




                                                In The
                         Fourteenth Court of Appeals
                                      ____________
                                    NO. 14-10-01026-CR
                                      ____________
                                STANLEY CREEKS, Appellant
                                            V.
                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 506th District Court
                                    Grimes County, Texas
                                 Trial Court Cause No. 16369

                                                ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibit #9.

       The clerk of the 506th District Court is directed to deliver to the Clerk of this court the
original of State's exhibit #9, on or before February 16, 2012. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's exhibit
#9, to the clerk of the 506th District Court.




                                                         PER CURIAM